Allowability Notice
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s amendment with respect to pending claims filed on May 19, 2022 has been fully considered. Applicant amended the pending claims to cancel previously rejected claims 1, 2 and 5. The remaining claims 3-4 are now in condition for allowance. 

Allowable Subject Matter
Claims 3 and 4 are allowed.
	The following is an examiner’s statement of reasons for allowance: Regarding claims 3 and 4,  none of the previously cited prior arts (See PTO-892)  teach the feature of: “… in a case of displaying the peripheral image in the traveling direction of the vehicle on the display unit, the image processing unit switches display so that, when the moving object determination unit does not determine that the moving object is present, a corresponding image in the past captured image data stored in the memory is used for displaying both of the first region and the second region, and, when the moving object determination unit determines that the moving object is present, the first region is displayed by using a corresponding image in the past captured image data stored in the memory, and the second region is displayed by using a corresponding image in the current captured image data acquired by the acquisition unit,” as recited in claim 3; and 
	“… in a case of displaying the peripheral image in the traveling direction of the vehicle on the display unit, the image processing unit displays a screen for prompting an occupant to switch display so that, when the moving object determination unit does not determine that the moving object is present, a corresponding image in the past captured image data stored in the memory is used for displaying both of the first region and the second region and, when the moving object determination unit determines that the moving object is present, the first region is displayed by using a corresponding image in the past captured image data stored in the memory, and the second region is displayed by using a corresponding image in the current captured image data acquired by the acquisition unit,” as recited in claim 4.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHNAEL AYNALEM whose telephone number is (571)270-1482. The examiner can normally be reached M-F 9AM-5:30 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SATH PERUNGAVOOR can be reached on 571-272-7455. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NATHNAEL AYNALEM/Primary Examiner, Art Unit 2488